DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending. Claims 1-20 have been cancelled.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” or “interface” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitation of claims 36-40 that recite(s): “means for locking a door”; “means for storing access credential validation information”; “means for communicating”; “means for controlling” and “means for managing” are being treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder without specific structure that performs the function.

The claim element, “means for locking a door” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The Applicant’s specification fails to expressly define the structure which corresponds to the “means for locking a door” and is therefore inadequate. 
	
The claim element, “means for storing access credential validation information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
The Applicant’s specification fails to expressly define the structure which corresponds to the “means for storing access credential validation information” and is therefore inadequate. 

The claim element, “means for communicating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
The Applicant’s specification fails to expressly define the structure which corresponds to the “means for communicating” and is therefore inadequate. 

The claim element, “means for controlling” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
The Applicant’s specification fails to expressly define the structure which corresponds to the “means for controlling” and is therefore inadequate. 

The claim element, “means for managing”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
The Applicant’s specification fails to expressly define the structure which corresponds to the “means for managing” and is therefore inadequate. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 36-40 recite, “means for locking a door”; “means for storing access credential validation information”; “means for communicating”; “means for controlling” and “means for managing”. However, the claims fail to recite adequate structure for carrying out the recited function.  Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Non-Patent Literature (NPL) document entitled, “How to Make Nest’s Thermostat You Smart Home Hub”.
Regarding claims 21, 30 and 36,
ROVITO teaches a system for securing a door within a unit of a multi-family residential or commercial property, the system comprising: 
a smart door lock (device 60) comprising: 
one or more processors (well understood in the art as being included in an automated door lock); 
a memory communicatively coupled to the one or more processors and configured to store access credential validation information([0078] teaches that door codes are added to the lock); and
an interface configured to communicatively couple the one or more processors to a smart thermostat hub (30) via a non-wide area network (non-WAN) communication link ([0040] teaches that to set the operating parameters of the automation devices 60-63, the automation engine 31 can communicate with the automation devices 60-63 using the communications interfaces 32 according to either wired or wireless communications standards and/or protocols, such as ZigBee®, Z-Wave® and others; [0010] and [0042] teach that automation devices include a door lock, the smart thermostat hub configured to be communicatively coupled to a property management platform (20) for a multi-family residential or commercial property ([0061] teaches that interface engine 21 of management platform 20 can be configured with other elements to monitor the status of automation devices in various rental units) via a WAN communication link ([0041] teaches that the communications interfaces 32 of the automation hub 30 can communicate with the automation environment 20 over the network 40; [0045] teaches that the network 40 can include the Internet, intranets, extranets, wide area networks (WANs), or any combinations thereof);
where the one or more processors are configured to: 
receive a command from the smart thermostat hub via the non-WAN communication link ([0043] teaches that the automation device 60 can be programmed by the automation hub 30 to unlock a door  and further that settings of the automation device 61 can be programmed by the automation hub 30), the command configured to disable or enable one or more access credentials identified in control information received by the smart thermostat hub from the property management platform via the WAN communication link([0024] teaches that the interface engine 21 can enable or disable certain features or functions of the automation devices 60-63; [0073] teaches that the management engine 22 can send instructions to one or more automation hubs, such as the automation hub 30 shown in FIG. 1, to direct certain functions of one or more of the automation devices 60-63. The process can also include the management engine 22 making changes or updates to the user accounts 26, the hub and device database 24, the automation data 25, and the roles and permissions 28); and 
modify the access credential validation information to disable or enable the one or more access credentials([0078] teaches that whenever a user is granted access to a unit, his or her a door code can be added to the lock and he or she is thus able to open the door using his or her door code).
ROVITO fails to expressly teach that the hub (30) is a smart thermostat.
The NPL teaches that hub functionality may be incorporated into a smart thermostat (see pages 2 of 9 through 4 of 9) such that the learning thermostat may be further utilized in integrating a plurality of compatible devices. The NPL teaches that the thermostat hub may be programmed to run routines, react to triggers, or pass commands to other devices in your home. 
Before the effective filing date of the invention, it would have been obvious to modify the hub of Rovito per the teachings of the NPL document, modifying the thermostat of Rovito such that it includes the operational function of the hub, since the NPL teaches that the smart thermostat may not only turn on the heat and A/C when needed, but may also operate as the center of a smart home ecosystem.

Regarding claim 22,
Rovito teaches that the one or more processors are further configured to: receive a second command from the smart thermostat hub via the non-WAN communication link ([0040] teaches that the hub 30 shall interface via standards and/or protocols, such as ZigBee®, Z-Wave® and others), the second command based on second control information received by the smart thermostat hub from the property management platform via the WAN communication link ([0045] teaches that the network 40 can include the Internet, intranets, extranets, wide area networks (WANs), or any combinations thereof).
Regarding claims 23, 33 and 37,
Rovito teaches that the smart door lock further comprises a locking mechanism configurable in a locked state and an unlocked state; the second command comprises an actuation command for the locking mechanism; and the one or more processors are further configured to actuate the locking mechanism to the locked state based on receipt of the second command([0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).
Regarding claim 24,
Rovito teaches that the second command is configured to retrieve status information from the smart door lock, and where the one or more processors are further configured to: transmit the status information to the smart thermostat hub via the non-WAN communication link to cause the smart thermostat hub to transmit the status information to the property management platform via the WAN communication link ([0024] teaches that the interface access engine 23 is also configured to evaluate user credentials, status data; [0044] teaches that the automation devices 60-63 can also communicate various types of status and control data back to the automation hub 30, and which is then communicated by the automation hub 30 to the automation environment 20 for reference and processing by the management engine 22.)
Regarding claim 25,
Rovito teaches that the smart door lock is included in a plurality of smart devices that are configured to be communicatively coupled to the smart thermostat hub via the non-WAN communication link ([0010] teaches that the automation systems can include a number of automated, locks, switches, sensors, and other devices connected to a central automation hub or gateway through which the system is controlled; [0029] teaches  that the automation data 25 can include data related to the current state of doors (e.g., locked, unlocked, etc.), thermostats (e.g., current and set-point temperatures, schedules, etc.), lights, alarms, appliances, windows, and other aspects of home automation.)


Regarding claim 26,
Rovito teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link([0040] teaches that the hub 30 shall interface via standards and/or protocols, such as ZigBee®, Z-Wave® and others).
Regarding claim 31,
Rovito teaches that modifying the access credential validation information comprises deleting a portion of the access credential validation information that corresponds to the one or more access credentials ([0078] teaches reseting the access code when it has been determined that the access code has been shared, said reset operation is interpreted as corresponding to “deleting” as claimed).  
Regarding claim 32,
Rovito teaches that the method of claim 30, where modifying the access credential validation information comprises changing values of one or more flags associated with the one or more access credentials to a value that indicates that a corresponding access credential is disabled or enabled ([0029] teaches that the automation data 25 can also include preset or default values for the automation devices 60-63 such that the settings of the automation devices 60-63 can be restored to default values, said “default values” are interpreted as corresponding to “flags” as said default values are recognizable by the system).
Regarding claims 34 and 38,
Rovito further teaches receiving, by the one or more processors, a third command from the smart thermostat hub via the non-WAN communication link, the third command configured to retrieve status information and based on third control information received by the smart thermostat hub from the property management platform via the WAN communication link; and transmitting, by the one or more processors, the status information to the smart thermostat hub via the non-WAN communication link to cause the smart thermostat hub to transmit the status information to the property management platform via the WAN communication link ([0024] teaches that the interface access engine 23 is also configured to evaluate user credentials, status data; [0044] teaches that the automation devices 60-63 can also communicate various types of status and control data back to the automation hub 30, and which is then communicated by the automation hub 30 to the automation environment 20 for reference and processing by the management engine 22.)
Regarding claim 35,
Rovito teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link([0040] teaches that the hub 30 shall interface via standards and/or protocols, such as ZigBee®, Z-Wave® and others).
Regarding claim 39,
Rovito teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link([0040] teaches that the hub 30 shall interface via standards and/or protocols, such as ZigBee®, Z-Wave® and others).
Claim(s) 27-29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Non-Patent Literature (NPL) document entitled, “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of GERSTBERGER (U.S. Patent 11,349,707), as supported by at least [0232] of provisional application 62/641624.
Regarding claims 27-29 and 40,
ROVITO and the NPL fails to expressly teach that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; the LPWAN communication link comprises at least one of a narrowband-Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link; or the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link.
GERSTBERGER teaches in “The hub device 1112, the VA device 1130, the sensors 1114, the automation devices 1116… may use one or more communication protocols, including either or both of wired and wireless protocols, including but not limited to …a low power wide-area networks (LPWAN), such as a chirp spread spectrum (CSS) modulation technology network (e.g., LoRaWAN), an Ultra Narrow Band modulation technology network (e.g., Sigfox, Telensa, NB-IoT, etc.), RingNet, and/or the like.)
	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system so as to utilize the communication protocols described by Gerstberger, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689